Citation Nr: 1417906	
Decision Date: 04/22/14    Archive Date: 05/02/14

DOCKET NO.  10-25 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for interstitial lung disease, to include asbestosis.

2.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).  


REPRESENTATION

Appellant represented by:	Paul B. Burkhalter, Esquire


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel


INTRODUCTION

The Veteran had active duty service from November 1959 to July 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran testified at a February 2012 videoconference hearing before the undersigned, as well as at a November 2010 RO hearing before a Decision Review Officer.  Transcripts of those proceedings are associated with the claims file.  The Board has reviewed all relevant documents in the Veterans Benefits Management System (VBMS) and Virtual VA paperless files in its consideration of the appeal.

The Veteran initially claimed entitlement to service connection for chronic obstructive pulmonary disease related to in-service asbestos exposure.  As the medical record demonstrates diagnoses of both obstructive and restrictive lung disease, the Board has broadened and divided the issue on appeal.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-6 (2009).

The issue of entitlement to service connection for chronic obstructive pulmonary disease is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.


FINDING OF FACT

The Veteran's asbestosis is etiologically related to in-service asbestos exposure.

CONCLUSION OF LAW

Asbestosis was incurred during active service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

In this case, the Veteran has a current interstitial lung disease, diagnosed as asbestosis.  The Board concedes that the appellant likely was exposed to asbestos while serving in the Navy from 1959 to 1963, including exposure from ship pipe coverings as the Veteran has identified.

Regarding whether there is a sufficient nexus between asbestosis and the asbestos exposure, there are multiple opinions of record.  In January 2012, Dr. M.K. opined, following x-rays, that the Veteran's interstitial lung disease was due to his exposure to asbestos.  Dr. M.K. noted the appropriate latency period from exposure to diagnosis, and opined that he saw no other cause for the Veteran's fibrosis.  Dr. M.K. also stated that the standard of care for interstitial lung disease did not require a lung biopsy for diagnosis, specifically contradicting the opinion from a December 2010 VA opinion, addressed below, that relied on the lack of lung biopsy as grounds for a negative etiology opinion.

In January 2011, Dr. C.B. opined, while acknowledging the Veteran's smoking history, that asbestos was at least as likely as smoking to be the cause of the appellant's interstitial lung disease.

The December 2010 VA examiner diagnosed the Veteran with COPD with interstitial lung disease.  After citing numerous medical journal articles, opined that the interstitial lung disease was "principally caused by many years of toxic cigarette exposure . . . ."  The examiner's opinion, and specifically the language regarding the "principle cause," is ambiguous.  That ambiguity undermines the probative value of the report.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008) (holding that a medical opinion that is not based on sound reasoning is not probative). 

The opinions of Dr. M.K. and C.B. are probative as to the issue of nexus, id., and the undersigned finds that the evidence is at least in equipoise as to whether the Veteran's interstitial lung disease is related to his in-service asbestos exposure.  Hence, after resolving reasonable doubt in the appellant's favor, entitlement to service connection is warranted.  38 C.F.R. § 3.303.


ORDER

Entitlement to service connection for interstitial lung disease, to include asbestosis is granted. 


REMAND

The December 2010 VA examiner failed to address the etiology of the Veteran's chronic obstructive pulmonary disease.  The Board notes that Dr. C.B. acknowledged that he was "unsure" of what caused the chronic obstructive pulmonary disease, and that there is no competent evidence linking chronic obstructive pulmonary disease to service.  Notably, there is insufficient evidence addressing whether chronic obstructive pulmonary disease has been permanently aggravated by the appellant's now service connected interstitial lung disease.  Hence, a new examination and opinion is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA pulmonary examination.  The examiner is to be provided access to the claims folder, a copy of this remand, any Virtual VA file, and any VBMS file.  The examiner must specify in the report that the claims file, as well as any Virtual VA and VBMS records have been reviewed.  Following the examination the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of any obstructive lung disease.  

Thereafter, the examiner must opine as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's current obstructive lung disease began during service, is due to an event or injury during service, or is otherwise etiologically related to active duty service.  

The examiner must also opine as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's current obstructive lung disease has been aggravated (permanently worsened beyond the natural course) by his service-connected interstitial lung disease.  

The examiner must provide a complete rationale in support of any opinions proffered.  If the examiner is unable to provide any requested opinion, he or she must explain why such an opinion would be speculative.

2.  After the development requested has been completed, the RO should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  The AMC/RO must ensure that the examiner documented consideration of the claims file, as well as any Virtual VA and/or VBMS file.  If the report is deficient in any manner, the RO must implement corrective procedures at once.  

3.  The Veteran is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

4.  Then, readjudicate the claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and the representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims folder is returned to the Board for further appellate action.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


